Exhibit 10.1

Via E-Mail

April 29, 2016

Ms. Andreea Paraschivoiu

80 Riverside Blvd.

Apt. 10K

New York, NY 10069

Dear Andreea:

We are pleased to offer you the position of Chief Financial Officer with Voltari
Corporation (the “Company”) at a semi-monthly salary of $8,333.34 (annualized at
$200,000 for a full 365-day year). Your employment is expected to begin on or
around May 9, 2016 on a part-time basis until July 1, 2016, at which time you
will employed on a full-time basis. While you are working part-time, your salary
will be reduced proportionately to your time worked. You will receive your first
semi-monthly paycheck on Tuesday, May 31, 2016.

You may be eligible for a bonus, which is discretionary as determined by the
Company’s Board of Directors in their sole and absolute discretion. Bonus
payments are usually made in the first quarter for the following year. To be
eligible for a bonus payment, you must be an active employee on the date the
bonus is paid. All of your compensation is subject to deductions as required by
law.

You will be eligible to participate in our Paid Time Off (PTO) program which
provides staff members with paid time away from work for vacation, personal
time, personal or family illness, personal religious holidays, weather-related
absences when the office has not been closed, or other personal reasons.
Eligibility for PTO begins after 30 days of employment and is initially provided
on an accrual basis with each pay period at a rate of 5.23 hours per pay period
(17 days annualized). PTO accruals will increase as years of service increase,
and unused PTO balances may be carried over from year to year or cashed out
based on the maximum annual accrual allowed. The Company reserves the right to
add, change or terminate benefits at any time including, but not limited to, the
PTO program set forth above.

As a condition of your initial and continued employment with the Company, you
agree that during and after your employment you shall not disclose to any third
party any confidential or proprietary information of the Company, any of its
affiliates or subsidiaries, or any of their respective owners, members,
directors, managers, and employees. You further agree that during and after your
employment you will not disparage, verbally or in writing, anyone in the Company
or any of its affiliates or subsidiaries, including any of their respective
owners, members, directors, managers, or employees, and their family members.
You must sign and return the attached confidentiality policy to reflect your
agreement. Nothing in this offer of employment prohibits you from reporting any
possible violations of federal law or regulation to any government agency or
entity, including but not limited to the Department of Justice and the
Securities and Exchange Commission, or making any other disclosures that are
protected under the whistleblower provisions of federal law or regulation. You
are not required to notify the Company that you will make or have made such
reports or disclosures.



--------------------------------------------------------------------------------

Ms. Andreea Paraschivoio

April 29, 2016

Page two

In addition, you must first clear the Company’s background investigation and
drug test, and sign and return the attached confidentiality agreement. A Company
representative will contact you shortly regarding the background investigation
and drug testing processes.

At the appropriate time, you will be expected to execute certain employment
documents (such as confidentiality and insider trading policies).

This letter does not constitute an employment agreement or contract. You
understand that your employment is “at will” and can be terminated, with or
without cause and with or without notice, at any time. Nothing contained in this
letter shall limit or otherwise alter the foregoing. Your employment will be
subject to other policies, terms, and conditions that may be established or
modified by the Company from time to time.

If you have any questions on this offer, please feel free to contact me. We look
forward to your joining our team! Please let us know by May 3rd, 2016 if you
plan to do so as set forth in this letter.

Very truly yours,

/s/ Ken Goldmann

Ken Goldmann

Chief Administrative & Accounting Officer

Acknowledged:

/s/ Andreea Paraschiviou                                    

Andreea Paraschivoiu

4/30/2016                                             

Date